Citation Nr: 1734817	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  13-03 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression; to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to March 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that in February 2017, the Veteran submitted a formal claim for service connection for PTSD; however, pursuant to Clemons v. Shinseki, the Veteran's September 2010 claim contemplated any psychiatric disorder, including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him).  In a letter dated in August 2017, the agency of original jurisdiction (AOJ) duly informed the Veteran that his February 2017 claim was not accepted because the matter was already under appeal.  

In April 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Albuquerque, New Mexico.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder, which he first claimed as depression, and has since included PTSD.  In accordance with Clemons v. Shinseki, 23 Vet. App. 1, 4-5, all presenting psychiatric disorders will be addressed.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

On entry into active duty service in 1978, no psychiatric disability was reported or detected (see January 1978 enlistment examination report); however, by December 1978 the Veteran was described as having "a schizoid personality" and regarded as "dangerous;" so much so that the Veteran was returned from his duty station in Guantanamo Bay, Cuba, for discharge.  See December 1978 Psychiatric Clinic record.  According to the active duty psychiatrist, the Veteran had the ability to be dangerous; had made several vague threats about the violent and predatory traits that would arise in the future if the continued stress of the Marine corps was not interrupted; and could, through a pre-meditated act, cause harm to others.

It is noted that personality disorders are not diseases or injuries for which VA compensation purposes (see 38 C.F.R. § 3.303(c)), and the Veteran's schizoid personality does not comport with 38 C.F.R. § 3.384.  There is, however, evidence of other psychiatric disorders.  

On VA examination in October 2010, the examiner noted active duty findings of schizoid personality; however, she narrowly focused her examination and opinion on the Veteran's claimed depression, which she opined was not related to active duty evidence of schizoid personality.  Unfortunately, the examiner did not proffer her own clinical diagnosis or state whether the Veteran continues to suffer from schizoid personality.  Instead, she simply noted that the Veteran had bipolar disorder by history, anxiety disorder by history, and a long history of substance dependency in early partial remission; with no further commentary.  This evidence is therefore inadequate.

Moreover, the Veteran is in treatment for PTSD (see, e.g., VA psychotherapy records dated in 2017), which the Veteran asserts is due to his fear of fear of hostile military or terrorist activity during his 1978-1979 tour of duty at U.S. Marine Baracks, Guanatamo Bay, Cuba.  See Board Hearing Transcript, pp. 2, 5-6.  During his hearing the Veteran testified that his commanding officer in Cuba, as well as a military psychiatrist in Cuba, told him that he was "displaying concentration problems, hypervigilance problems, a preoccupation with weapons, [sic] and what Vietnam veterans call the 1000 yard stare."  Transcript, p. 6.  The Veteran testified that he feared for his life because of hostilities that were going on during his tour of duty in Cuba.  Board Hearing Transcript, p. 13.  He also provided a detailed statement in support of his claim for PTSD, in which he described a particular incident wherein he and his comrades were fired upon by combatants and he returned fire, and recalled that "after that night my superiors were fearful of me and sent me to psychiatric treatment."  He added that "as a result of that event, my sleeping is erratic. I live isolated and defensive. I am usually armed everywhere I go. I sleep with guns in my bed. I will not hesitate to use them."  See February 2017 statement from Veteran.  See also VA Psychotherapy records dated in January 2017, which document the Veteran as reporting that he had recently purchased two short barrel 9 mm semiautomatic rifles (Tech 9s) and two 9 mm pistols (Glock 19s), and averred " I just don't feel comfortable being unarmed."  

Service connection for PTSD is warranted if a stressor claimed by a veteran is related to the veteran's s fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  

In the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Id.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case there is a confirmed diagnosis of PTSD.  See May 2017 opinion from a VA psychiatrist that the Veteran's symptoms "meet full DSM-5 diagnostic criteria for posttraumatic stress disorder."  The Board further finds that the stressor events described by the Veteran (particularly, that he was threatened and fired upon by hostile nationals, and that he opened fire in return) are consistent with the place and circumstances of the Veteran's service; and is thus sufficient to establish the requisite in-service stressor.  However, 38 C.F.R. § 3.304(f)(3) also requires confirmation by "a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor."  A remand is needed to obtain such medical opinion.

On remand the claims file should be updated to include VA mental health records dated after March 14, 2017.

Accordingly, the case is REMANDED for the following action:

1. Associate all of the Veteran's VA mental health records dated from March 2017, with the claims file.

2.  Schedule the Veteran for a VA PTSD examination.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must also discuss the Veteran's military experiences (especially events that occurred during the Veteran's tour of duty in Cuba) and current complaints and symptoms with the Veteran and document the Veteran's assertions in the examination report.  

After clinical assessment and identification of all psychological disorders, the examiner is requested to opine as to

a. Whether it is at least as likely as not that a current psychiatric disorder found on examination or at any other time during the appeal period, including bipolar disorder and anxiety disorder (but not schizoid personality), began during active duty service (including as superimposed over the Veteran's schizoid personality disorder), or is related to active duty service.  

b. Whether it is at least as likely as not that the Veteran's PTSD is related to the events that occurred during the Veteran's tour of duty at Guantanamo Bay, Cuba.  

3.  After completion of the above, readjudicate the appeal.  If the benefit sought is not granted, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

